

Exhibit 10.2
 
PERFORMANCE UNIT AWARD AGREEMENT
 
THIS PERFORMANCE UNIT AWARD AGREEMENT (“Agreement”) is made and entered
effective as of the 1st day of April, 2005, by and between TXU CORP., a Texas
corporation (“Company”), and «Participant» (“Participant”).
 
WHEREAS, the Company has adopted the TXU Long-Term Incentive Compensation Plan
(“Plan”), the purpose of which is to assist the Company in attracting, retaining
and motivating executive officers and other key employees essential to the
success of the Company through performance-related incentives linked to
long-range performance goals; and
 
WHEREAS, the Plan provides for various types of stock-based incentive
compensation awards to be made to Key Employees of the Company and its
Subsidiaries, all as determined in the sole discretion of the Organization and
Compensation Committee of the Board of Directors of the Company (“Committee”),
which administers the Plan; and
 
WHEREAS, in accordance with the provisions of the Plan, the Committee has
designated Participant as a Key Employee under the Plan and desires to award
Participant performance units payable in, and valued on the basis of, Company
common stock as described herein (“Performance Units”) in order to carry out the
intent and purposes of the Plan all as set forth herein; and
 
WHEREAS, this Agreement constitutes part of a prospectus covering the
Performance Units which are being awarded hereunder, where Company common stock
constituting the value of the Award has been registered under the Securities Act
of 1933.
 
NOW THEREFORE, in consideration of the covenants herein set forth and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1.  Award of Performance Units. The Company hereby awards to Participant «Award»
Performance Units, each such Performance Unit having a value equal to one share
of the Company’s common stock, without par value (“Company Stock”), pursuant to
the terms and subject to the conditions and restrictions set forth herein.
 
2.  Performance Period and Adjustment of Number of Performance Units. The award
of Performance Units shall be subject to comparative and absolute total
shareholder return performance criteria as described below. For purposes of
determining the adjustments to the number of Performance Units under this
section, the Target Award (“Target”) shall be the number of Performance Units
awarded under Section 1 hereof plus any additional Performance Units added to
this Award during the Performance Period by virtue of the “dividends” provisions
of Section 6 hereof.
 
(a)  During the period commencing April 1, 2005 and ending March 31, 2008
(“Performance Period”), the Company’s financial performance, measured in terms
of total shareholder return, shall be compared to, and measured against, the
performance of other companies within a peer group consisting of the Standard &
Poor’s 500 Electric Utilities Index (“Peer Group”). Upon the expiration of the
Performance Period, the Committee will compare
 

 
the Company’s total shareholder return with the total shareholder return of the
companies within the Peer Group and determine the Company’s percentile ranking
within the Peer Group during the Performance Period. The Company will also set
minimum, target and maximum performance levels in terms of the Company’s total
shareholder return as compared to total shareholder return of the companies
within the Peer Group. Based on the Company’s performance within the Peer Group
during the Performance Period, fifty percent (50%) of the number of Performance
Units awarded to Participant under Section 1 hereof shall be adjusted in
accordance with the methodology set forth below.


Performance
Levels
Total Shareholder
Return Ranges
Initial Number of Performance Units Adjusted by the Following:
  Maximum
  81st Percentile & Above
  Maximum payout (200% of Target)
  150% of Target
  71st - 80.99th Percentiles 
  Interpolate between 150% of Target & Maximum (150% & 200% of Target)
  125% of Target
  61st - 70.99th Percentiles
  Interpolate between 125% of Target & 150% of Target
  Target
  51st - 60.99th Percentiles 
  Interpolate between 100% of Target & 125% of Target
  Minimum
  41st - 50.99th Percentiles 
  Interpolate between Minimum & Target (50% to 100% of Target)
  Zero
  40.99th Percentile & Below
  No payout

 


(b)  During and over the Performance Period, the Company’s financial
performance, measured in terms of the Company’s total shareholder return, shall
be measured by the Committee. Upon the expiration of the Performance Period,
fifty percent (50%) of the number of Performance Units awarded to Participant
under Section 1 hereof shall be adjusted in accordance with the methodology set
forth below.
 


Performance
Levels
Aggregate 3-Year Total
 Shareholder Return
Initial Number of Performance Units Adjusted by the Following:
  Maximum
≥ 40.5%
  Maximum payout (150% of Target)
  Target
≥ 29.5%
  Interpolate between 100% of Target & Maximum (100% & 150% of Target)
  Minimum
≥ 19.1%
  Interpolate between 50% of Target & 100% of Target
  Zero
<19.1%
  No payout

 


(c)  For purposes of this Agreement, the term Performance Units will include the
number of Performance Units adjusted in accordance with Sections 2(a) and 2(b).
 
3.  Vesting, Valuation and Payment of Award.
 
(a)  The Performance Units, as adjusted in accordance with the provisions of
Sections 2(a) and 2(b) above, shall become vested upon the expiration of the
Performance Period, and shall be valued as of the date of the Committee’s
certification of the Company’s performance against the performance criteria
described in Sections 2(a) and 2(b) (“Valuation Date”), at which time the
adjustments described in Sections 2(a) and 2(b) shall be made. In calculating
the value of the Award, each Performance Unit will equal the value of the
average of the high and low trading price of one (1) share of Company Stock on
the Valuation Date.
 
2


        


(b)  This Award in accordance with the provisions of Section 3(a) above, shall
be paid to Participant in the form of shares of Company Stock having an
aggregate value equal to the value of the Award determined in accordance with
the valuation methodology described in Section 3(a) above. Such distribution of
Company Stock, net of applicable tax withholding, shall be made as soon as
reasonably practicable (and in any event within forty-five (45) days) following
the Valuation Date.
 
4.  Forfeiture of Performance Units Under Certain Circumstances.
 
      (a)          Forfeiture Upon Termination of Employment under Certain
Circumstances. If Participant’s employment with the Company shall, at any time
during the Performance Period, be terminated by the Company for Cause (as
defined in that certain Employment Agreement between the Company and Participant
dated as of «Date_of_Emp_Agt», (“Employment Agreement”)) or by Participant
without Good Reason (as defined in the Employment Agreement), this Award and all
Performance Units covered hereunder shall immediately be forfeited by
Participant. Upon such forfeiture, Participant shall have no further right,
title or interest in or to this Award or any Performance Units.


            (b)           Continuation Following Termination of Employment Under
Certain Circumstances. If Participant’s employment with the Company shall, at
any time during the Performance Period, be terminated under circumstances which,
pursuant to the terms and conditions of the Employment Agreement, do not result
in the forfeiture of this Award, this Award shall not forfeit and shall be paid
at the time and in the amount provided for in, and subject to the terms and
conditions of, this Agreement, consistent with the provisions of the Employment
Agreement.


             (c)          Consistency With Terms of Employment Agreement. The
terms of this Section 4 are intended to be consistent with the terms of the
Employment Agreement regarding the forfeiture or the continuation of this Award
under the various circumstances described in the Employment Agreement, and this
Section 4 shall be so construed. In the event of any conflict between the
provisions of this Agreement and the Employment Agreement relating to the terms
of this Award, the provisions of the Employment Agreement will control.


5.  Nontransferability. No right of the Participant hereunder may be sold,
transferred, pledged, assigned or otherwise alienated, hypothecated or disposed
of and any attempt to effect any such sale, transfer, pledge, assignment or
disposition shall be null and void and of no force or effect whatsoever.
 
6.  Dividends. If and when dividends are paid on Company Stock, the number of
Performance Units covered by the Award will be increased by: (a) in the case of
a dividend paid in cash, the number of full and fractional shares of Company
Stock which could have been purchased with the amount of the dividend that would
have been paid had each Performance Unit been one (1) share of Company Stock and
as if the Performance Units had been invested in the TXU Direct Stock Purchase
and Dividend Reinvestment Plan; or (b) in the case of a dividend paid in stock,
the number of full and fractional shares of Company Stock which would have been
distributed in connection with such dividend had each Performance Unit been one
(1) share of Company Stock.
 
 
3




7.  Capital Adjustments. The number of Performance Units covered by this Award
shall be subject to adjustment, if any, as the Committee deems appropriate upon
the occurrence of certain events and in the manner as described in Section 5.4
of the Plan.
 
8.  No Right to Employment. Neither this Agreement, nor the Award of the
Performance Units provided for herein, shall be construed as giving Participant
any right of employment or continued employment with the Company or any
affiliated entity of the Company.
 
9.  Withholding. Participant understands and agrees that the Company shall
deduct or withhold any taxes required by law to be withheld in connection with
the Award provided for herein.
 
10.  Subject to Plan. The Award of the Performance Units and this Agreement are
subject to all of the terms and conditions of the Plan (as the Plan may be
amended from time to time). In the event of any conflict between the terms and
conditions of the Plan and those set forth herein, the terms and conditions of
the Plan shall control.
 
11.  Governing Law. This Agreement shall be governed, construed, interpreted and
administered in accordance with the laws of the State of Texas. This Agreement
is being entered into and shall be performed, in whole or in part, in Dallas
County, Texas, and the parties hereby acknowledge and agree that, in any dispute
involving this Agreement, venue shall be in the appropriate court in Dallas
County, Texas.
 
12.  Severability. In the event any provision of this Agreement shall be held
invalid, illegal or unenforceable, in whole or in part, for any reason, such
determination shall not affect the validity, legality or enforceability of any
remaining provision or portion of provision, which shall remain in full force
and effect as if this Agreement had not contained the invalid, illegal or
unenforceable provision or portion.
 
13.  Amendment. The Committee shall have the right at any time and from time to
time, without the approval or consent of Participant, to amend this Agreement if
additions and/or changes are made to the Internal Revenue Code of 1986, as
amended, any federal or state securities law, or other law or regulation
applicable to the Award provided for herein. The Committee shall have the right
at any time, and from time to time, to amend this Agreement for any other reason
with the consent of Participant.
 
14.  Award Not Benefit Eligible. Participant understands and agrees that the
Award of Performance Units shall be considered as extraordinary, special
incentive compensation and will not be included as “earnings,” “wages,” “salary”
or “compensation” in any pension, welfare, life insurance, or other employee
benefit plan or arrangement of the Company.
 
15.  Notices. Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon personal delivery or upon
deposit in the United States Post Office, by registered or certified mail, with
postage and fees prepaid, addressed to the other party hereto at the address
shown opposite his, her or its signature below or at such other address as such
party may designate by not less than five (5) days’ advance written notice to
the other party hereto.
 
 
4



16.  Further Assurances. The parties agree to execute such further instruments
and to take such further action as may reasonably be necessary to carry out the
intent of this Agreement.
 
17.  Entire Agreement. This Agreement constitutes the entire agreement of the
parties with respect to the subject matter hereof.
 
18.  Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors, heirs, executors,
administrators, guardians and personal representatives. Nothing in this
Agreement shall be construed to give any person or entity other than the parties
hereto and their respective successors any legal or equitable right, remedy or
claim under this Agreement.
 
19.  Capitalized Terms. Unless otherwise defined herein, each of the capitalized
terms used herein shall have the meaning given to such term in the Plan.
 
20.  Headings. Headings of the several sections of this Agreement are inserted
for convenience only and shall not control or affect the meaning or construction
of any of the provisions hereof.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement.
 
                TXU CORP.
 


Address:                              By: ______________________
1601 Bryan Street     
Dallas, TX 75201
Attn: Corporate Secretary
 
                PARTICIPANT




Address:                              _________________________________________
_____________________________                                                                           
«Participant» 
_____________________________
_____________________________
    
 
 
 
 
 
 
 
 
 
 
 
 
                                                5